ORDER
The Disciplinary Review Board having filed a report with the Court on June 2, 1995, recommending that RICHARD A. SHEPARD of MORRISTOWN, who was admitted to the bar of this State in 1977, be suspended from the practice of law for a period of one year for gross neglect, abandonment of his client, failure to communicate with his client, misrepresentation regarding the status of a litigation matter, and persistent failure to cooperate with the ethics authorities, in violation of RPC 1.1(a), RPC 1.2, RPC 1.4, RPC 8.4(b) and RPC 8.4(c);
And the Disciplinary Review Board further recommending that on reinstatement to practice, respondent be required to practice under the supervision of a practicing attorney for a period of one year;
And good cause appearing;
It is ORDERED that RICHARD A. SHEPARD be suspended from practice for a period of one year, effective August 1, 1995, and until further Order of the Court; and it is further
*621ORDERED that on reinstatement to practice respondent practice under the supervision of an attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter; and it is further
ORDERED that the Disciplinary Review Board cause this Order to be published in two consecutive editions of a newspaper of general circulation in Morris County.